Case: 11-30324     Document: 00511587155         Page: 1     Date Filed: 08/30/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          August 30, 2011

                                     No. 11-30324                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



BEVERLY ANN CASH,

                                                  Plaintiff - Appellant
v.

LOUISIANA STATE,

                                                  Defendant - Appellee



                    Appeal from the United States District Court
                       for the Eastern District of Louisiana
                              USDC No. 2:11-CV-148


Before REAVLEY, SMITH, and PRADO, Circuit Judges.
PER CURIAM:*
        For the reason that federal courts have no jurisdiction or authority over
a state court judgment about which Beverly Ann Cash complains, and she
cannot bring a complaint for what happened before 1982 nor by this means begin
a civil rights suit, all explained by the magistrate judge’s order of February 16,
2011, the federal court correctly held that it lacked jurisdiction.
        Affirmed.


        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.